Per Curiam.

The' plaintiffs failed to present any valid reason or excuse for the delay of more than two years after joinder of issue in bringing the cause on for trial and failed to set forth any facts showing merit in their action. In the circumstances, it was an improvident exercise of discretion to deny defendant’s motion to dismiss the action for lack of prosecution {Gallagher v. Clafington, Inc., 7 A D 2d 627; Brassner Mfg. Co. v. Consolidated Edison Co., 1 A D 2d 840; Moebus v. Paul Tishman Co., 5 A D 2d 786; Mancino v. City of New York, 1 A D 2d 830; Fast v. Meenan Oil Co., 1 A D 2d 889; Taylor v. Savoy Ballroom Corp., 3 A D 2d 675; Topp v. Casco Prods. Corp., 8 A D 2d 727).
*456The order should he unanimously reversed on the law, with $10 costs and the taxable disbursements to the defendant and motion to dismiss for lack of prosecution granted, without costs.
Concur — Pette, Hart and Brown, JJ.
Order reversed, etc.